PER CURIAM.
We review Thompkins v. State, 576 So.2d 915 (Fla.2d DCA 1991), in which the court certified as being of great public importance the same question which it had certified in Williams v. State, 559 So.2d 680 (Fla.2d DCA 1990). Our jurisdiction is based on article V, section 3(b)(4) of the Florida Constitution.
This Court’s opinion in Williams v. State, 594 So.2d 273 (Fla.1992), has now answered the question posed in the instant case. As a consequence, we quash the decision below and remand for disposition consistent with our opinion in Williams.
It is so ordered.
SHAW, C.J. and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.